t c summary opinion united_states tax_court rockwood gewanna summerfield jr petitioner v commissioner of internal revenue respondent docket no 13856-09s filed date peter andrew lowy for petitioner benjamin j peeler for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure all but one of the issues in this case have been resolved by the parties in a stipulation of settled issues the remaining issue is whether petitioner is entitled to a deduction for travel_expenses as claimed on his federal_income_tax return for the resolution of this issue requires that we decide whether in petitioner had a tax_home within the meaning of sec_162 if petitioner did not then he is not entitled to the deduction in issue but if petitioner did then we must also decide where his tax_home was and the amount of the deduction background many of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in the state of texas due to taking a temporary job with a company in houston texas so stipulated in the petition petitioner listed a mailing address in texas but specified florida as his state of legal residence see sec_7482 by profession petitioner is and has been for many years a plumber pipefitter as such petitioner is a member of the united association of journeymen and apprentices of the plumbing and pipe fitting industry of the united_states and canada ua throughout his professional career petitioner has been a member of ua local also known as plumbers local union ua local has geographical jurisdiction over the metropolitan washington d c area petitioner was initiated into ua local as an apprentice in date and achieved journeyman status in date petitioner has never undertaken to transfer his membership to another local union but has instead chosen to remain a member of ua local throughout his professional career because of his perception that except for a period in the late ‘80s and early the ua is a multicraft union with more than big_number members throughout the united_states and canada who engage in the fabrication installation and servicing of various piping systems united association http www ua org aboutua asp the ua includes pipefitters and plumbers as well as other related tradespersons such as welders sprinklerfitters and service technicians for heating ventilation air conditioning and refrigeration hvacr id pipefitters also known as steamfitters lay out fabricate assemble install maintain and repair piping systems that typically operate under high pressure and that transport all types of fluids slurries and gases in industrial commercial and residential contexts id plumbers install repair maintain and service piping and plumbing systems and equipment used for potable water distribution sanitary storm water systems and waste disposal plumbers also work on technical installations for medical gas and other health and safety systems id see http www local5plumbers org ‘90s washington d c always seems to have some kind of work even when the rest of the country doesn’t for most if not all of his career as a journeyman petitioner has specialized in industrial and commercial projects involving work on structures such as oil refineries power plants hospitals and schools petitioner is also certified to work on medical gas systems found in hospitals as a journeyman petitioner typically works in various locations on projects of limited duration the length of these projects generally ranges from a few days or a week to a couple of months generally speaking petitioner finds work by signing the out-of-work list referral book at the business office of ua local in washington d c and waiting for his name to come to the top of the list in order to remain on the out-of-work list and therefore be eligible for an assignment to a project petitioner is required to sign the referral book every days when he is without work and he must do this in person by returning to the business office of ua local in washington d c petitioner was formerly married and he and his then-wife lived in maryland in the couple separated and a pretty bitter divorce followed in in date petitioner went to florida at the request of his father who was retired and caring for petitioner’s seriously-ill mother who subsequently died in petitioner’s parents owned a house in ocala florida petitioner obtained a florida driver’s license and registered to vote in florida he also registered his vehicles in florida and paid applicable licensing and registration fees during petitioner worked for nine different employers on nine different projects for the following periods and at the following locations period location - metro washington d c - chalmette la exxon-mobil oil refinery - fort riley ks us army base - paducah ky - metro washington d c - metro washington d c - metro washington d c - mcpherson ks valero oil refinery - washington d c children’s hospital petitioner traveled to all of the foregoing jobsites in his chevy trailblazer he took with him worktools as well as a microwave oven coffeepot and other similar necessities of everyday life he sought out economical accommodations and negotiated for weekly rates on occasion he shared a room with another pipefitter or tradesman in order to minimize expenses petitioner received no reimbursement from either his union or any employer for travel_expenses when he was not working petitioner returned to florida petitioner did not maintain a separate abode but stayed with his father in ocala petitioner did not pay rent however he did contribute to household expenses but only during the time that he was actually staying with his father petitioner was unemployed for the last months of because of an injury sustained in a motorcycle mishap during that period he collected unemployment insurance benefits from the state of florida petitioner filed a form_1040 u s individual_income_tax_return for on his return petitioner itemized his deductions on schedule a itemized_deductions among those claimed was one for unreimbursed employee business_expenses petitioner did not claim any deduction for either mortgage interest or real_estate tax petitioner did maintain a storage unit in orlando fla for some of his personal effects at trial petitioner testified that he did not pay rent to his father the reason being because i’m running halfway around the country three-quarters nine-tenths of the year when i’m there i do contribute to the household i mean i’m running up his water because i’m taking showers extra electricity you know whatever the case discussion7 generally outlays for food and shelter are considered personal expenses and are not deductible sec_262 however sec_162 allows a taxpayer to deduct traveling expenses including amounts expended for meals_and_lodging that are paid_or_incurred while away from home in the pursuit of a trade_or_business 326_us_465 513_f2d_697 6th cir affg tcmemo_1974_160 67_tc_824 respondent contends that petitioner had no tax_home and was therefore not away from home when he incurred the expenses in issue in contrast petitioner contends that ocala florida was his tax_home and that he was therefore away from home when working at various projects in washington d c and elsewhere around the country as a general_rule a taxpayer’s principal place of employment is the taxpayer’s tax_home 49_tc_557 an employee without a principal_place_of_business may treat a permanent place of residence at which the employee incurs substantial continuing living_expenses as his or her tax_home 29_tc_16 where the taxpayer has neither a principal_place_of_business nor we decide this case without regard to the burden_of_proof a permanent residence he has no tax_home from which he can be away his home is wherever he happens to be 85_tc_462 affd without published opinion 807_f2d_177 9th cir see 629_f2d_1071 5th cir affg tcmemo_1977_345 was ocala florida petitioner’s tax_home if petitioner did not have a principal place of employment as both parties implicitly assume then resolution of the tax_home issue is simple and straightforward thus the law is clear that the purpose of the away from home requirement of sec_162 is to mitigate the burden of the taxpayer who because of the exigencies of his or her trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses 143_f3d_497 9th cir affg tcmemo_1995_559 438_f2d_905 2d cir 61_tc_855 kroll v commissioner supra pincite 47_tc_71 an obvious precondition to a taxpayer being away from home is that the taxpayer have a home see bochner v commissioner supra pincite this means that the taxpayer must have incurred substantial continuing living_expenses at a permanent place of residence and must also have paid the expenses_incurred in connection with his or her business while on the road see brandl v commissioner supra pincite 308_f2d_204 9th cir bochner v commissioner supra pincite in the instant case petitioner did have some ties to the state of florida but significantly and indeed determinatively petitioner bore no duplicate living_expenses petitioner did not maintain a separate abode but stayed with his father in ocala he did not make mortgage payments or pay rent and he contributed to household expenses only while he was actually staying with his father these contributions are not of the type considered to be costs of maintaining a home such that the expenses related to petitioner’s life on the road would be redundant in short ocala was not petitioner’s tax_home in was metro washington d c petitioner’s tax_home as previously indicated both parties implicitly assume that petitioner had no principal place of employment however the record belies such assumption thus we conclude based on the totality of the following six factors that the metropolitan at trial petitioner acknowledged that his father paid the mortgage on the house and that when his mother died in he ie petitioner did not inherit any interest in the house presumably petitioner’s father also paid the real_estate tax on the house because petitioner claimed no deduction for real_estate tax on schedule a of his return we reject any suggestion that payment of rent on a storage unit is equivalent to maintaining a household washington d c area was petitioner’s principal place of employment in first petitioner was a member of ua local in washington d c second petitioner was a member of ua local because as he testified at trial washington d c has work most of the time third petitioner generally found work by signing the referral book at the business office of ua local in washington d c and waiting for his name to come to the top of the out-of- work list fourth in order to remain on the out-of-work list and therefore be eligible for an assignment to a project petitioner was required to sign the referral book in person at the business office of ua local in washington d c every days when he was without work fifth more than one-half of the jobsites where petitioner worked in were in the metropolitan washington d c area sixth approximately one-half of petitioner’s workdays in were spent at jobsites in the metropolitan washington d c area because the metropolitan washington d c area was petitioner’s principal place of employment in we hold that metropolitan washington d c was petitioner’s tax_home for that year see kroll v commissioner t c pincite amount of deduction because petitioner had a tax_home in he is entitled to a deduction under sec_162 for traveling expenses those expenses include lodging meals and incidental_expenses and mileage while on business away from home ie away from petitioner’s tax_home in washington d c regarding lodging petitioner is entitled to deduct actual expenses as stipulated by the parties variously as lodging hotel and hotel lodging except that petitioner is not entitled to deduct either hotel costs incurred on or about august and in traveling between washington d c and ocala florida as those costs were personal in nature or rent paid in the metropolitan washington d c area as petitioner was not away from home when he was at his tax_home in addition petitioner is entitled to deduct the dollar_figure daily lodging cost he incurred in staying at the fema camp while he was working at the exxon-mobil oil refinery in chalmette louisiana regarding meals and incidental_expenses the parties appear to agree that petitioner is entitled to a per_diem_allowance based on revproc_2005_67 2005_2_cb_729 and revproc_2006_41 2006_2_cb_777 as applicable to the calendar_year dollar_figure naturally petitioner is not entitled to any per_diem the allowance for meals is of course subject_to the 50-percent limitation of sec_274 allowance for the times that he was working in the metropolitan washington d c area as he was not then away from home finally regarding mileage petitioner is entitled to an allowance based on dollar_figure5 per mile driven as stipulated by the parties see revproc_2005_78 sec_5 2005_2_cb_1177 except that petitioner is not entitled to any allowance for mileage between washington d c and ocala florida which mileage was personal in nature conclusion we have considered all of the arguments advanced by the parties and to the extent that we have not expressly addressed any we conclude that none supports an outcome contrary to that reached herein to give effect to our disposition of the disputed issue as well as the parties’ stipulation of settled issues decision will be entered under rule
